COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:             01-20-00722-CV
Trial Court Cause
Number:                   2018-05250J
Style:                    In the Interest of A.F. a/k/a A.N.F., A Child


Date motion filed*:       8/23/2021
Type of motion:           Unopposed Motion for Extension of Time to File First Amended Appellant’s Brief
Party filing motion:      Appellant, L.Y.N.
Document to be filed:     First Amended Appellant’s Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                            8/23/2021
         Number of previous extensions granted:        N/A
         Date Requested:                               9/14/2021

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 9/14/2021
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:        Appellee’s brief is due October 4, 2021.
                            Appellant’s response brief, if any, is due October 11, 2021.


Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court


Date: September 2, 2021